Order, Supreme Court, New York County (Walter B. Tolub, J.), entered February 24, 2005, which, to the extent appealed from as limited by the brief, denied defendants’ motion for summary judgment dismissing the complaint alleging legal malpractice, unanimously affirmed, with costs.
The record as presently developed permits inferences to the effect that defendant attorney, while purportedly representing plaintiff in negotiations with her employer to remedy a hostile *382work environment, entered into unauthorized and undocumented negotiations resulting in the termination of plaintiffs employment on unfavorable terms and in circumstances that would subsequently compel an unfavorable settlement of her employment discrimination suit. A factfinder could conclude on this record that defendant, in representing plaintiff, failed to exercise the “ordinary reasonable skill and knowledge commonly possessed by a member of the legal profession” (McCoy v Feinman, 99 NY2d 295, 301 [2002] [internal quotation marks omitted]) and that such malpractice resulted in ascertainable damages (see Russo v Feder, Kaszovitz, Isaacson, Weber, Skala & Bass, 301 AD2d 63, 67 [2002]; and see Bernstein v Oppenheim & Co., 160 AD2d 428, 430 [1990]).
We have considered defendants’ remaining arguments and find them unavailing. Concur—Saxe, J.P., Ellerin, Williams, Catterson and Malone, JJ.